United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-4027
                                    ___________

Jessica L. Anderson,                     *
                                         *
                   Appellee,             * Appeal from the United States
                                         * District Court for the Eastern
      v.                                 * District of Missouri.
                                         *
Dillard’s, Inc., a Delaware              *      [UNPUBLISHED]
Corporation,                             *
                                         *
                   Appellant.            *
                                    ___________

                               Submitted: September 14, 2001

                                   Filed: September 20, 2001
                                    ___________

Before MURPHY and FAGG, Circuit Judges, and LONGSTAFF,* District Judge.
                            ___________

PER CURIAM.

       Jessica L. Anderson sued Dillard’s, Inc. under Title VII, claiming she had been
sexually harassed by a female coworker and fired in retaliation when she did not
provide medical excuses for absences due to her distress at her mistreatment. The jury
returned a verdict for Anderson on each count, awarding her $75,000 for emotional



      *
        The Honorable Ronald E. Longstaff, Chief Judge, United States District Court
for the Southern District of Iowa, sitting by designation.
distress and $14,922 for back wages. The district court** denied Dillard’s
postjudgment motions for judgment as a matter of law (JAML), a new trial, and
remittitur (reduction of the damage award). Dillard’s appeals. Having reviewed the
record, the briefs, and the arguments of the parties, we conclude the case was properly
submitted to the jury and the district court did not abuse its discretion in upholding the
verdict. See Denesha v. Farmers Ins. Exch., 161 F.3d 491, 497 (8th Cir. 1998)
(reviewing JAML de novo and motion for a new trial for abuse of discretion); see also
Thorne v. Welk Inv., Inc., 197 F.3d 1205, 1211 (8th Cir. 1999) (reviewing reduction
in damage award for abuse of discretion).

     The evidence on each count was sufficient to permit a jury reasonably to find in
Anderson’s favor thus Dillard’s is not entitled to JAML. See Denesha, 161 F.3d at
497; see also Excel Corp. v. Bosley, 165 F.3d 635, 639 (8th Cir. 1999). Although
Dillard’s proposed jury instructions contained correct statements of law, Dillard’s is
not entitled to a new trial because the jury instructions Dillard’s contested are not
erroneous, and when viewed in their entirety the instructions fairly and adequately
submitted the issues in the case to the jury. See Kramer v. Logan County Sch. Dist.
No. R-1, 157 F.3d 620, 625 (8th Cir. 1998). Finally, we reject Dillard’s claim for
remittitur because the $75,000 award for emotional distress is supported by the
evidence and is not excessive. See Foster v. Time Warner Entm’t, Co., L.P., 250 F.3d
1189, 1197 (8th Cir. 2001).

      Finding no reversible error, we affirm the district court. See 8th Cir. R. 47B.




      **
         The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.

                                           -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-